DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.


Specification
Claim 1 uses the term “removably coupleable”.  The term is not present in the spec.  As such, the spec should be amended to provide proper antecedent basis as per MPEP 608.01(o).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hygh et al. (herein “Hygh”; US Pub. No. 2019/0126158 A1) in view of Chen (US Pub. No. 2019/0217216 A1).
Regarding claim 1, Hygh discloses a toy vehicle track system (Fig. 3B) comprising: a base piece including one or more track connectors (Fig. 3B and 1A, noting a base track segment, and par. [0017]; noting “illustrated as physically connected”) that each include a mechanical coupling member and an electrical coupling member (par. [0017]; noting connected “physically” and with “wires”), the one or more track connectors allowing one or more track pieces to be electrically and mechanically connected, directly or indirectly via another one of the one or more track pieces (pars. [0017] and [0038]), to the base piece (Fig. 3B); and a portal piece coupleable, electronically and mechanically, to the base piece (Fig. 3B and pars. [0026] and [0030] noting the portion containing the “processor and memory” can be considered the “portal piece” in name only, as it is still part of the “base track segment”; and noting it would inherently be connected both electronically and mechanically to the base track segment), the portal piece being configured to identify a configuration of the one or more track pieces that are electrically and mechanically connected, directly or indirectly, to the base piece, when the portal piece is installed in the base piece (par. [0028]; noting the “base track segment can provide track layout information to mobile device”; which would render obvious “identify a configuration”; emphasis added).  It is noted that Hygh does not specifically disclose that the portal piece is removably coupleable electrically and mechanically to the base piece.  However, Hygh discloses a toy that requires power (par. [0032]). In addition, Chen makes obvious the ability to make one module removably coupleable electrically and mechanically to another unit (Fig. 3B and 5A).  In the alternative, regarding making separable base and portal In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)(see applicant’s spec, par. [0070]; giving no criticality to the portal being removably coupled to the base). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hygh to make the portal piece removably coupleable electrically and mechanically to the base piece as suggested by Chen because doing so would be applying a known technique (using a module removably coupleable to another unit) to a known product (a track system having a base track segment) ready for improvement to yield predictable results (using a module removably coupleable to another unit in a base track segment, the plug-in apparatus allowing for power supply and an “immediate upgrade to a wireless function apparatus” – see Chen: par. [0050]), or in the alternative, because doing so would be obvious in order to gain easier access to either of the electronics. 
Regarding claim 2, the combined Hygh and Chen disclose that the portal piece communicates with the one or more track pieces via a hi-speed, bi-directional protocol (Hygh: par. [0031]) that allows the one or more track pieces to be unaware of their position or orientation (Hygh: pars. [0027]-[0030]; noting this is functionally possible given the disclosure).
Regarding claim 3, the combined Hygh and Chen disclose that the portal piece comprises: a memory storing track identification logic (Hygh: par. [0030] and Fig. 1A, item 114; noting it would be obvious to incorporate this into the base track segment as per claim 1 rejection above); and a processor configured to execute the track identification logic to communicate with the one or more track pieces via the one or more track connectors of the base piece, in accordance with the protocol, and identify the configuration of the one or more track pieces (Hygh: pars. [0026], [0023] and Fig. 1A, item 114; noting it would be obvious to incorporate this into the base track segment as per claim 1 rejection above).  In the alternative, regarding the exact placement of the memory storing track identification logic, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(see applicant’s spec, par. [0055], applicant giving no criticality to the exact location of the track identification logic when it specifically states “these tables can be maintained in local memory and/or transmitted to an electronic device that is connected to the portal piece”; emphasis added).  Thus, it would have been obvious to one of ordinary skill in the art at time of filing that the exact location of the memory storing track identification logic would not modify operation of the device: that is, the layout of the track would still be determined regardless of the exact location of the memory storing track identification logic within the system.
Regarding claim 4, the combined Hygh and Chen disclose that the portal piece further comprises: at least one serial data circuit, wherein each of the one or more track connectors included in the base piece is associated with a different serial data circuit and the portal piece identifies a location of a track piece based, at least in part, on a serial data circuit associated with a particular track connector that is communicating with the track piece (Hygh: pars. [0028]).
Regarding claim 5, the combined Hygh and Chen disclose that the base piece does not include a processor (Hygh: Fig. 1A, item 106; noting no processor) and the portal piece does not include any of the one or more track connectors (Chen: Fig. 5A, item 524; making obvious a plug in portal piece).
a communications module configured to transmit data representative of the configuration to a computing device that is usable independently from toy vehicle track system so that the computing device can create a digital representation of the configuration (Hygh: par. [0018]); and local memory configured to store the data representative of the configuration until the communications module is operably connected to the computing device (Hygh: par. [0030]).
Regarding claim 7, the combined Hygh and Chen disclose a plurality of track pieces (Hygh: Fig. 3B, items 314 and 316), the one or more track pieces being selected from the plurality of track pieces, wherein each track piece of the plurality of track pieces stores identification information and includes at least one track connector that is configured to mate with the one or more track connectors of the base piece (Hygh: Fig. 3B and pars. [0027]; noting physical connection).
Regarding claim 9, the combined Hygh and Chen disclose each track piece of the plurality of track pieces further comprises: a memory storing the identification information (Hygh: pars. [0026]-[0028]; see par. [0059] specifically disclosing the use of “memory” in the tracks); a processor configured to communicate the identification information to the portal piece via one track connector of the at least one track connector (Hygh: pars. [0026]-[0028]; see also par. [0059]; specifically disclosing the use of a “processor” in the tracks); and at least one serial data circuit, wherein each track connector included in a track piece of the plurality of track pieces is associated with a different serial data circuit and the portal piece identifies an orientation of the track piece based on which serial data circuit is associated with a particular track connector that is transmitting the identification information for the track piece (Hygh: par. [0026]-[0028] and Fig. 3B; as defined by 
Regarding claim 10, the combined Hygh and Chen disclose that the portal piece includes a base connector  (Chen: Fig. 5A, item 522) and the base piece further comprises: a portal connector that is removably coupleable to the base connector to electrically couple the base piece to the portal piece (Chen: Fig. 5A); and a portal receptacle that aligns the portal piece in a particular orientation and aligns the portal connector with the base connector when the portal piece is installed therein (Chen: Fig. 5A; items 502 and 522).
Regarding claim 11, the combined Hygh and Chen disclose that the portal piece and the base piece cooperate to provide a continuous track pathway from a first end of the base piece to a second end of the base piece (Hygh: Fig. 3B; noting the base track segment provides a continuous track pathway).
Regarding claim 12, the combined Hygh and Chen disclose a computing device that is usable independently from toy vehicle track system and connectable to the portal piece to receive data representative of the configuration of the one or more track pieces, the computing device being operable to: create a digital representation of the configuration; and depict meshed play between a digital vehicle operating in the digital representation and a physical vehicle traversing the configuration, which is a physical track configuration (Hygh: par. [0022], [0018]; noting the ability to show a digital vehicle traversing the depicted track configuration is functionally possible given the mobile device; especially given the ability of the “game service” module to “store time information associated with a toy race car .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hygh et al. (herein “Hygh”; US Pub. No. 2019/0126158 A1) in view of Chen (US Pub. No. 2019/0217216 A1) and in further view of Minin (US Pub. No. 2012/0324708 A1).
Regarding claim 8, it is noted that the combined Hygh and Chen do not specifically disclose that the plurality of track pieces includes an adaptor piece configured to couple the plurality of track pieces to dumb track pieces.  However, Minin discloses a similar toy track with an adaptor piece (Fig. 1a) configured to couple the plurality of track pieces to dumb track pieces (noting this latter language is purely functional language).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Hygh and Chen to use an adaptor piece configured to couple the plurality of track pieces to dumb track pieces as taught and suggested by Minin because doing so would be use of a known technique (using adaptors to connect tracks) to improve a similar product (a track system) in the same way (using adaptors to connect tracks in a race track toy system).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/31/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711